PCIJ_B_04_NationalityDecrees_LNC_NA_1922-11-06_APP_01_NA_NA_FR.txt. COUR PERMANENTE DE JUSTICE
INTERNATIONALE

: DEUXIÈME SESSION. (EXTRAORDINAIRE)

Présents :

MM. Lover, Président,
Weiss, Vice-Président,

Lord Finiay,

MM. NYHOLM,
Moore, 7 Juges titulaires,
ANZILOTTI,
HUBER,

- MM. BEICHMANN,

NEGULESCO, Juges suppléants.

AVIS CONSULTATIF N° 4.

I.

A la date du 4 octobre 1922, le Conseil de la Société des
Nations a adopté la résolution suivante ( Journal officiel
de la Société des Nations, Ille année, n°. rr (deuxième par-
tie), p. 1206 ; Contre-mémoire français, pp. 48 et 49) :

(Texte français)

« Le Conseil a examiné les propositions faites par Lord

1923.
Le 7 février.
Dossier F. c.V.
Rôle” TI, 1.

Balfour et M. Léon Bourgeois au sujet de la question |

suivante, portée à son ordre du jour du 11 août, sur
la demande du Gouvernement de Sa Majesté britannique :

+

« Différend entre la France et la Grande-Bretagne
au sujet des décrets de nationalité, promulgués à Tunis
‘et au Maroc (zone française) le 8 novembre 1927, et
de leur application aux ressortissants britanniques,
le Gouvernement français ayant refusé de soumettre
à l'arbitrage la question juridique. »
8
« Le Conseil, prenant acte que des conversations ami-
cales ont eu lieu entre les représentants des deux Gouver-

nements et que ceux-ci sont tombés d’accord sur les
propositions à faire au Conseil; . ~

«Exprime son entiére adhésion aux principes contenus
dans ces propositions et a adopté la résolution suivante:

«(a) Le Conseil décide de soumettre à la Cour perma-
nente de Justice internationale, pour avis, la question de
savoir si le différend ci-dessus est ou n’est pas, d’aprés
le droit international, une affaire exclusivement d’ordre
intérieur (article 15, paragraphe 8, du Pacte) ;

«(b) et il prie les deux Gouvernements de porter cette
question devant la Cour permanente de Justice interna-
tionale et de s’entendre avec elle en ce qui concerne la
date à fixer pour son examen et.la procédure à suivre.

«(c) En outre, le Conseil prend acte que les deux Gou-
vernements sont d’accord pour que, si l'avis de la Cour
sur la question ci-dessus est qu’il. ne s’agit pas d’une affaire
d'ordre intérieur, l’ensemble de l'affaire soit soumis
soit à l'arbitrage, soit à un règlement juridique dans les
conditions que les Gouvernements détermineront d'accord.

«(d) Le Secrétaire général de la Société est chargé de
communiquer à la Cour les alinéas (a) et (b).»

(Texte anglais)

“The Council has examined the proposals made by
Lord. Balfour and M. Léon Bourgeois on the subject
of the following question, placed on its Agenda of 11th
August at the request.of the Government of His Britannic
Majesty : |

“ ‘Dispute between France and Great Britain as to
the Nationality Decrees issued in Tunis and Morocco

(French zone) on November 8th, 1921, and their appl-
cation to British subjects, the French Government

having vefused to submit the legal questions involved to

arbitration.’ —
9

“The Council, noting that friendly conversations have
taken place between the representatives of the two Govern-
ments and that they have agreed on the proposals to be
‘made to the Council,

“Expresses tts entire adhesion to the principles con-
tained in these proposals, and has adopted the following
resolution :

“(a) The Council decides to refer to the Permanent
Court of International Justice for its opinion the question
whether the dispuie referred to above is or 1s not by interna-
tional law solely a matter of domestic jurisdiction ( Article
15, paragraph 8, of the Covenant) ;

“(b) And it requests the two Governments to bring this
matter before the Permanent Court of International
Justice, and to arrange with the Court with regard to the
date on which the question can: be heard and with h regard
to the procedure to be followed. :

‘(c). Furthermore, the Council takes note that the two
Governments have agreed that, 1f the opinion of the Court
upon the above question is that it is not solely a matter
of domestic qurisdiction, the whole dispute will be referred
to arbitration or to judicial settlement under conditions to
be agreed between the Governments.

“(d) The Secretary-General of the League will commu-
nicate paragraphs (a) and (b) to the Court.”

En vertu du mandat a lui conféré par cette résolution, le
Secrétaire général de la Société des Nations, par lettre datée
a Genéve du 7 novembre 1922, a transmis 4 la Cour la requéte
du Conseil. A cette lettre étaient annexés une copie certifiée
conforme de la résolution, ainsi qu’un memorandum expo-
sant les conditions dans lesquelles la question avait été sou-
mise au Conseil...

Conformément à l’article 73 du Règlement de la Cour, la
requête a été notifiée aux Membres de la Société des Nations
par l'intermédiaire de son Secrétaire général, ainsi qu'aux
Etats mentionnés à l’Annexe au Pacte.
TO

En exécution de la résolution du Conseil (Ait. b), le Prési-
dent de la Cour se mit en correspondance avec les Gouver-
nements britannique et français. Il fut convenu que la Cour
se réunirait en session extraordinaire le 8 janvier 1923 ;
que les Gouvernements britannique et français déposeraient |
a la Cour et échangeraient directement leurs mémoires et
contre-mémoires au plus tard le 25 novembre et le 23 décem-
bre respectivement ; et que des exposés oraux seraient faits
à la Cour par deux représentants au plus de chacun de ces
Gouvernements. |

En conséquence, les Gouvernements intéressés ont mis
à la disposition de la Cour les documents suivants :

1. Case presented on behalf of the Government of His
Britannic Majesty to-the Permanent Court of Interna-
tional Justice. November 25th, 1922.

2. Mémoire présenté au nom du Gouvernement de
la République francaise (24 novembre 1922).

3. Counter-Case presented on behalf of the Government
of His Britannic Majesty to the Permanent Court of
International Justice, December 237d, 1922.

4. Contre-mémoire présenté au nom du Gouverne-
ment de la République française (23 décembre 1922).

5. Supplementary Documents (dépos és par le Gouverne-
ment britannique le 6 janvier 1923).

6. Deux séries de documents cités par l’Agent-adjoint
du Gouvernement français lors de la procédure orale et
déposés à la Cour par lettres respectivement datées.
à La Haye du 16 et à Paris du 24 janvier 1923.

La Cour, après s’être réunie le 8 janvier 1923 en Chambre
du conseil, a tenu au Palais de la Paix des audiences publiques.
les 9, I0, II, 12 et 13 janvier.
EL

- Au cours de ces audiences, des explications ont été four- |
nies verbalement à la Cour par :

'1) le Très Honorable Sir Doucras Hoce, K.C., M.P.,
Attorney-General de Sa Majesté britannique, au nom du
Gouvernement britannique ;

2) M. A. DE LAPRADELLE, Professeur de Droit des Gens
à l'Université de Paris, au nom du Gouvernement fran-
çais ;

3) le. Très Honorable Sir ERNEST PorLock, Bart.
K.B.E., K.C., M.P.,au nom du Gouvernement britannique:

&

4) M. D. MÉRILLON, Procureur général près la Cour de
Cassation de France, au nom du Gouvernement français.

A la fin de la procédure orale, les représentants des deux
Gouvernements ont présenté à la Cour, le 13 janvier 1923,
leurs conclusions finales en ces termes :

7. Conclusions finales du Gouvernement francais.

«Considérant que la question soumise à la Cour
pour avis est, dans sa formule générale celle de savoir
si le différend soulevé par la Grande-Bretagne en ce qui
concerne les décrets de nationalité en Tunisie et au Maroc.
est ou n’est pas, d’après le droit international une affaire
exclusivement d'ordre intérieur ;

« Attendu que le Gouvernement anglais après avoir
demandé lui-même une décision sur le fond, soutient
aujourd'hui que le: différend est d'ordre international
parce que la solution de la question de fond est subor-
donnée à l'examen de questions internationales, et qu'il
suffit à la Cour de constater cet état matériel du débat,
pour répondre négativement à la question posée ; —

« Mais attendu que réduite à ces termes la question
ne présente aucun caractère contentieux, et qu'il était
tout à fait superflu de consulter la Cour sur un point
constant, que personne ne conteste, en lui demandant
un avis qui ne pourrait être que négatif s’il était limité
comme le demande le Gouvernement anglais ;
T2

« Attendu que la question posée, avec cette alternative
«est ou n'est pas», comporte au contraire un examen
complet de la question, une réponse affirmative ne pou-
vant résulter que d’avis formulés sur le fond du débat ;

« Considérant en effet que le Gouvernement français
ne conclut à l’incompétence de la Société des Nations
par une réponse affirmative à la question posée qu’en
fondant cette incompétence sur le rejet des exceptions
de droit international que le Gouvernement britannique
oppose au principe de souveraineté territoriale en matière
de nationalité dont il reconnaît lui-même, en règle,
générale le bien-fondé ;

« Qu'il est impossible par suite, de comprendre com-
ment la Société des Nations aurait pu demander un avis
ou négatif ou affirmatif à la Cour sans lui laisser la
faculté de répondre librement dans l’une ou l’autre
alternative ; | Se

«Considérant, en conséquence, que la Cour a non:
seulement la faculté mais encore le devoir, alors sur-
tout qu'il s’agit uniquement d’un avis, d’examiner les
questions soumises par les parties dans tout leur déve-
loppement et de fournir pour le débat définitif toutes
les raisons de décider :

«Considérant, le débat ainsi posé, qu'il convient
d’abord de relever que la question de souveraineté d’une
nation pour légiférer en matière de nationalité sur son
territoire domine Ia situation et n’est d’ailleurs .pas
contestée, et que l'application de ce principe au diffé-
rend soulevé par le Gouvernement anglais ne peut être
contredite ou suspendue que par une règle formelle de
droit international applicable aux faits de la cause ou
par une stipulation des traités ou conventions inter-
nationaux existant entre les parties ;

« Attendu, à ce second point de vue, que, pour la
Tunisie il n’existe plus, en l’état actuel des rapports
internationaux et quelles que puissent être les éventuali-
tés de l’avenir aucun traité entre la Grande-Bretagne
13

et le Gouvernement tunisien donnant à la Grande-Bre-
tagne aucun droit vis-à-vis de la Tunisie en dehors
de la France et de son protectorat sur la Tunisie ;

« Que les seuls traités dont puisse se prévaloir le Gou-
vernement anglais sont ceux existant entre la France et
la Grande-Bretagne et qu'à cet égard le seul droit

réservé à la Grande-Bretagne est celui d’être traitée en
Tunisie comme elle le serait en France ;

/ «Considérant que si, au Maroc, la même législation
‘n’est pas encore en vigueur, les droits de la France y
résultent suffisamment, comme pour la Tunisie, du ré-
gime de protectorat reconnu par toutes les Nations ;

«Qu’en conséquence la solution véritable de la ques-
tion dépend de la fixation, par l'autorité judiciaire
compétente qui est dans le grand débat actuel la Cour
de Justice internationale, de la nature et de l’étendue, en

/ droit international, du régime de protectorat établi par
~ une Nation d’ordre supérieur sur un Etat non encore
développé mais pourtant souverain et aspirant au déve-
loppement sur son territoire des institutions qui sont
* l'œuvre de la civilisation et du progrès social ;
«Considérant qu’il importe au premier chef, dans l’in-
. térét de toutes les Nations qui possèdent ou posséderont
un protectorat ou même un des nouveaux mandats de
la Société des Nations, très voisins du protectorat, qu’il
soit enfin établi par l'avis autorisé de la Cour de Justice,
sinon un statut complet du moins une règle générale
de principe applicable aux divers protectorats qui peu-
vent d’ailleurs présenter des modalités de détails diffé-
rentes ; .

« Attendu que cette règle générale doit s’inspirer avant
tout du but élevé du protectorat lequel ne comporte
nullement, dans la pensée du protecteur une annexion
déguisée, mais principalement une oeuvre de civilisa-
tion augmentant dans le mouvement économique et social
du monde les ressources générales de l’ensemble des
Nations, avantage auquel toutes sont également inté-
ressées ;
af

14.

« Que pour obtenir ce résultat. il apparaît comme né-
cessaire que l’assentiment des nations soit acquis, par
la reconnaissance seule du protectorat, à toutes les me-
sures réalisant dans une féconde unité la communauté
de législation entre les deux pays: protecteur et protégé,
et l'assimilation progressive du protégé aux mœurs et
aux lois du pays protecteur ;

«Que cette conséquence est virtuellement comprise
dans la formule de reconnaissance employée par tous les
États, formule énergique et claire portant «que les
traités et conventions de toute nature en vigueur entre
la France et l’État adhérent sont étendus à la Tunisie,
et que l’État adhérent s’abstiendra de réclamer, ‘pour
ses Consuls, ses ressortissants et ses établissements en
Tunisie, d’autres droits et privilèges que ceux qui leur
sont acquis en France» ;

«Qu'en ce qui concerne le Maroc, l’article premier du
Traité de protectorat porte que le Gouvernement de la
République française et Sa Majesté le Sultan sont d'accord
pour instituer au Maroc un nouveau régime comportant
- les réformes administratives, judiciaires, scolaires, éco-
nomiques, financières et militaires, que le Gouvernement
français jugera utile d'introduire sur le territoire maro-
cain ;.

« Que cette formule d’une généralité absolue compre-
nant toutes. les branches de l’activité humaine et tous
_les actes de la vie nationale, fait du Maroc (zone frangaise)
un territoire étroitement assimilé au. térritoire fran- -
çais, dans la seule limite voulue par la France, et qu’en
Vapprouvant par une adhésion formelle, les autres États
s'engagent nécessairement à subir la législation arrêtée
d'accord entre le protecteur et le protégé ;

« Qu’en tous cas, le droit de légiférer sur la nationalité
d’étrangers installés sur son sol est un droit souverain
auquel: il ne peut être renoncé sans une déclaration
formelle, et que rien dans les arrangements anglo-maro-
cains, qui visent uniquement les intérêts économiques
15

ou les droits de juridiction ne permet de penser que le
Maroc a entendu par simple voie de conséquence renon-
cer à son droit souverain de maître du territoire ;

_ «Considérant enfin que la clause du traité franco-
italien qui confère aux Italiens le droit de conserver
_à perpétuité leur nationalité, traité qui reconnaît ainsi
formellement le droit pour la France de légiférer et de
traiter en Tunisie sur la nationalité des étrangers fixés
sur le territoire tunisien, ne saurait être revendiquée
par le Gouvernement anglais pour ses sujets, parce qu’elle
constitue une Convention synallagmatique dans l’intérêt
des deux parties intéressées et nullement un avantage
pour l’une d’elles, mais que cette revendication apparaît
au contraire comme la reconnaissance du droit de la
France de légiférer sur le territoire tunisien d’accord
avec le Gouvernement ; |

«Par ces motifs, desquels il résulte qu'aucune raison
de droit international ne saurait s'opposer au principe
primordial. de la.souveraineté territoriale en matière
de nationalité

«Il plaira à la Cour
« Émettre l'avis

« Que la réponse à la question posée par le Conseil
de la Société des Nations doit être résolue par l’affir-
mative, »

8. Final conclusions submitted by the British Govern-
. ment.

“Considering that the question submitted to the Court
is that contained in the resolution adopted by the ;Council
on the 4th October, 1922, and

“Whereas it appears from paragraphs (a) and (c) of
the said resolution that the whole dispute is not now sub-
mitted to settlement by the Court, but only the preliminary
question whether the dispute is by international law solely
a matier of the domestic jurisdiction of France, and
16 |

“Whereas tt appears from the Cases and Counter-Cases
submitted by the two Governments and from the argu-
ments addressed to the Court that each Government relies
partly on questions of the existence or abrogation of treaties
and of the construction of the terms of such treaties, and

“Whereas questions of treaty obligation are by 1nter-
national law necessarily outside the exclusive domestic
jurisdiction of any one State,

“Therefore the Court will be pleased to say

“That the answer to the question put by the Council is
in the Negative.”

IE.

La question énoncée à la litt. (a) de la résolution du Conseil
a été soumise à la Cour dans les circonstances suivantes :

_ En date du 8 novembre 1921, un décret beylical fut pro-
mulgué en Tunisie ; l’article premier de ce décret statue que:

«Est Tunisien, à l'exception des citoyens, sujets
ou ressortissants de la Puissance protectrice autres
que nos sujets, tout individu né sur le territoire de Notre
Royaume de parents dont l’un y est né lui-même, sous

_ réserve des dispositions des conventions ou traités liant
le Gouvernement tunisien. »

Le même jour, le Président de la République française
rendit un décret dont l’article premier est ainsi conçu:

« Est Français tout individu né dans la Régence de
Tunis de parents dont l’un, justiciable au titre étranger
des tribunaux français du Protectorat, est lui-même
né dans la Régence, pourvu que sa filiation soit établie
en conformité des prescriptions de la loi nationale de
Vascendant ou de la loi française avant l’âge de 2I ans.
17

« Si ce parent n’est pas celui qui, en vertu des règles
posées par la législation française, donne à l'enfant sa
nationalité, celui-ci peut, entre sa vingt-et-unième et sa
vingt-deuxième année, déclarer qu’il renonce à la qualité
de Français. . .

_ «Cette déclaration sera reçue dans les formes et sous
les conditions déterminées par les articles 9 et suivants
du décret du 3 octobre 1910. »

Les deux décrets ont été publiés dans le méme numéro
du Journal officiel tunisien, le décret beylical précédant
. le décret présidentiel.

Une législation analogue fut simultanément introduite au
Maroc (zone française). Un dahir de Sa Majesté chérifienne,
‘en date du 8 novembre 1921, dispose, dans son article unique,
que :

«Est Marocain, à l'exception des citoyens, sujets ou
ressortissants de la Puissance protectrice autres que nos

‘ sujets, tout individu né dans la zone française de notre
Empire, de parents étrangers dont l’un y est lui-même né. »

A la même date, le Président de la République française
promulgua un décret dont l’article premier s’exprime ainsi :

« Est Français tout individu né dans la zone française
de l’Empire chérifien de parents dont l’un, justiciable
au titre étranger des tribunaux français du Protectorat,
est lui-même né dans cette zone, pourvu quesa filiation
soit établie en conformité des prescriptions de la loi
nationale de l’ascendant ou de la loi française, avant
l’âge de vingt et un ans.

«Si ce parent n'est pas celui qui, en vertu des règles
posées par la législation française, donne à l'enfant sa
nationalité, celui-ci peut, entre sa vingt-et-unième et sa
vingt-deuxième année, déclarer qu’il renonce à la qualité
de Français. | |

«Cette déclaration sera reçue dans les formes et sous
les conditions déterminées aux articles 8 et suivants du
décret du 29 avril 1920. »
18

Le dahir fut publié le 6 décembre 1921 dans le Bulletin
officiel (de la zone française du Maroc) ; une copie du décret
présidentiel y était annexée.

L’attention du Gouvernement britannique fut attirée
sur lesdits décrets par ses agents à Tunis et à Tanger.
Les 3 et 10 janvier 1922, deux notes furent adressées par
Lord Hardinge, Ambassadeur de Sa Majesté britannique à
Paris, à M. Poincaré, Président du Conseil et Ministre des
Affaires étrangères de France (Mémoire britannique, appén-
dice n° 21 (5) et (6)). La première proteste contre l’application
aux sujets britanniques des décrets promulgués en Tunisie,
et la seconde déclare que le Gouvernement, britannique ne
saurait reconnaître comme applicables à des personnes ayant
droit à la nationalité britannique, les décrets mis en vigueur
dans la zone française du Maroc.

La divergence de vues entre les deux Gouvernements
n'ayant pu être aplanie au moyen de la correspondance
engagée, l'Ambassadeur britannique à Paris proposa à
M. Poincaré, par une nouvelle note du 6 février 1922, de
soumettre le différend à la Cour permanente de Justice
internationale. Et dans une note du 28 février (Mémoire britan-
nique, appendice n° 2x (8) et (10)), Lord Hardinge ajouta :

“His Majesty's Government are confident that the
intended application of these decrees to British subjects
will be withdrawn and instructions given to the French
representatives to this effect. Unless the French Govern-
ment are willing to take this action His Mayesty’s
Government can only reiterate their demand that the
question should be referred to arbitration.”

La réponse de M. Poincaré, datée du 22 mars (Mémoire
britannique, appendice n° 21 (11)j porte, au sujet des dé-
crets relatifs à la Tunisie, qu’il ne peut entrer dans les vues du
Gouvernement britannique; le Président du Conseil fait
notamment ressortir que la Convention d’Arbitrage entre la
France et l’Angleterre du 14 octobre 1903 ne peut être vala-
blement invoquée, parce que les intéréts d’une tierce Puissance,
la Tunisie, se trouvent en cause, et que les questions de
19

nationalité sont trop intimement liées à la Constitution
même de l'Etat, pour qu’on puisse les considérer comme
d'ordre «exclusivement juridique ».

De même, en ce qui concerne les décrets relatifs au Maroc,
M. Poincaré, dans une lettre en date du 7 avril 1922 (Mémoire.
britannique, appendice n° 21 (12)), expose que « le Gouverne-
ment français a, conjointement avec le Sultan, le droit souve-
rain de légiférer sur la nationalité des descendants des
étrangers, en vertu de leur naissance sur le territoire,
dès l’instant que les Puissances :étrangères qui les récla-
ment ont, en acceptant le protectorat, abdiqué tout titre
au maintien de la prolongation de leurs privilèges juridic-
tionnels », et affirme que « de ce droit souverain aucune appli-
cation ne saurait être déférée à l’arbitrage ».

Le Gouvernement britannique, après avoir réitéré l’expres-
sion de son désir d’un règlement arbitral (mémorandum du 14
juillet 1922 : Mémoire britannique, appendice n° 21 {15)),
déclare qu’en cas de refus de la part du Gouvernement fran-
cais, il se verra obligé de porter l’ensemble de l’affaire devant
le Conseil de la Société des Nations, conformément aux
dispositions du Pacte Sir M. Cheetham, Chargé d’affaires
britannique à Paris, dans une-note à M. Poincaré en date du
3 août 1922 (Mémoire britannique, appendice n°. 21 (22)),
.s’exprime dans les termes suivants :

“I am to add that unless an early and favourable reply
is received to the renewed request for arbitration contained
in the memorandum handed by me to Your Excellency’s
Depariment on 15th July, His Mayesty’s Government
will have no option but to place the question on the agenda
of the meeting of the Council of the League of Nations
fixed for 30th August.”

M. Poincaré, répondant à Sir M. Cheetham à la date du 5
août 1922 (Mémoire britannique, appendice n°. 2x (23)), fait
observer que si la question en litige «n’était pas de celles qui
pouvaient étre soumises au jugement de la Cour de Justice
internationale», elle ne semblait «pas davantage pouvoir
être soumise au Conseil de la Société des Nations», étant
20

donné qu'elle ne rentrait pas «dans la liste des différends
prévus aux articles 13 et 15 du Pacte».

En conséquence, Sir M. Cheetham, dans une note du 14 août
1922 (Mémoire britannique, appendice n° 21 (24)), informe
M. Poincaré que :

“His Majesty’s Government have now no alternative
but to submit the dispute which has arisen to the Council
of the League of Nations; and that they are accordingly
taking steps with a view to this question being placed upon
the agenda for the Council of the League at its forthcoming
meeting.”

M. Poincaré, dans un mémorandum du 16 août 1922
(Mémoire britannique, appendice n° 2r (29)), précise une
fois de plus le point de vue du Gouvernement francais dans les
termes suivants :

«D’une sérieuse importance pour l’accomplissement de
la mission de l'Etat protecteur, une telle question ne
saurait étre considérée comme susceptible d’affecter au
méme degré les intéréts d’une Puissance tierce. Dans les
cas de double nationalité d’origine si fréquents dans le
droit international, c’est une régle généralement recue de
ne pas exercer la protection diplomatique en cas de
contre-réclamation du Souverain territorial. Ainsi, la
question de l’application aux Anglo-Maltais de la législa-
tion du 8 novembre se présente comme une de celles
que le droit international laisse à la compétence exclusive
de l’autorité territoriale.

«En raison des dispositions trés limitées et d’ailleurs
facultatives des articles 13 et 14 du Pacte de la Société
des Nations, cette question ne saurait de droit relever
de la Cour de Justice internationale. Elle ne saurait pas
davantage, en présence de la réserve de l’alinéa 8 de l’ar-

. ticle 15 du même Pacte, appartenir à l'examen du Conseil
de la Société des Nations. » |

C'est dans ces conditions que le Conseil a été saisi du
différend. La Grande-Bretagne .a fondé son recours sur ~
27

le premier paragraphe de Varticle x5 du Pacte; la France,
de son côté, a fait part au Gouvernement britannique de
son intention de se prévaloir, devant le Conseil, des disposi-
tions du paragraphe 8 du même article.

Des conversations s’ensuivirent entre les Parties et avec
le Conseil ; elles aboutirent, par l'accord des Gouvernements
intéressés, à la résolution du 4 octobre 1922, reproduite
ci-dessus.

Il importe maintenant d'examiner les termes et la portée
de cette résolution. |

III.

La question soumise à la Cour pour avis est la suivante :

« Le différend entre la France et la Grande-Bretagne
au sujet des décreis de nationalité promulgués à Tunis |
et au Maroc (zone francaise) le 8 novembre 1921, et de leur
- application aux ressortissants britanniques, est-1l, ou n'est-il
_pas, d’après le droit international, une affaire exclust-

vement d'ordre intérieur? (Article 15, paragraphe 8, du.
” Pacte)»

Si l'on examine les textes français et anglais dela Jatt. (a) .
de la résolution, on s'aperçoit qu’il existe une légère différence
de rédaction entre eux, d’une part, et, d'autre part, entre ces
textes et les textes français et anglais du paragraphe 8 de
l’article 15 du Pacte, qui d’ailleurs ne sont pas non plus
exactement parallèles.

Le texte français de la résolution parle d’une affaire
«exclusivement d'ordre intérieur», tandis que les termes em-
ployés dans le texte anglais sont «solely a matter of domestic
jurisdiction» et, par suite, se rapprochent de très près de la
formule employée dans le Pacte : «a matter which . . . is solely
within the domestic jurisdiction . . .». Enfin, le texte français.
22

du Pacte est ainsi conçu: «une question que le droit inter-
national laisse à la compétence exclusive . . .»

La Cour estime que les expressions. «solely within the
domestic jurisdiction », «d’ordre intérieur» et «à la compétence
exclusive» doivent, en l’espèce, être considérées comme ayant
la même portée.

Il faut ensuite noter que la résolution diffère encore du’
texte du Pacte en ce que ce dernier parle d’une «question
que le droit international laisse à la compétence exclusive »
«a matter which by international law is solely whithin the domestic

jurisdiction» — tandis que la résolution pose la question de
savoir si le «différend» entre les deux Puissances est «d’ordre
intérieur» — «a matter of domestic jurisdiction», Néanmoins,

la Cour est d’avis que ces divergences non a plus n'ont pas
d'importance juridique.

En définitive, la question dont elle est saisie est celle de
savoir sile différend visé dans la résolution du Conseil porte
sur une question que le droit international laisse à la com-
pétence exclusive de la France.

IV.

Il résulte des termes de la Wit. (a) de la résolution du Con-
seil, que la Cour, en répondant à la question sus-énoncée,
doit se prononcer sur la nature et non pas sur le fond du dif-
férend, qui, selon la Wit. (c), pourra éventuellement faire
l'objet d’une décision ultérieure.

C'est pourquoi la Cour tient. à déclarer qu'aucune consta-
tation ou considération contenue dans le présent Avis ne
peut être interprétée comme indiquant une préférence
quelconque de sa part pour telle ou telle solution de l’ensem-
ble ou d’un point particulier du différend même.

Or, de l'analyse ci-dessus donnée de la correspondance
diplomatique (Partie II) et du renvoi, sous forme de paren-
23.
thèse, contenu dans la résolution (ft. (a)) du Conseil, au
paragraphe 8 de l’article 15 du Pacte, la conclusion se dégage
que la question soumise à la Cour doit être interprétée et
résolue à la lumière des dispositions de ce paragraphe.

Le paragraphe auquel la lité. (a) de la résolution du Conseil
se réfère expressément, est ainsi conçu: -
(Texte français)

«Si l'une des parties prétend et si le Conseil reconnaît
que le’ différend porte sur une question que le droit
international laisse 4 la compétence exclusive de cette
partie, le Conseil le constatera dans un rapport, mais
sans recommander aucune solution. »

(Texte anglais)

“Tf the dispute between the parties is claimed by one
of them, and is found by the Council, to arise out of a matter
which by international law is solely within the domestic

qurisdiction of that party, the Council shall. so report
and shall make no recommendation as to its settlement.”

Ii faut bien: souligner le mot « exclusive», auquel correspond
dans le texte anglais : « solely » (within the domestic jurisdic-
tion). Il ne s’agit pas d’examiner si l’une des Parties en cause
est ou n’est pas compétente eh droit pour faire ou ne pas
faire telle ou telle chose, mais bien si la compétence qu’elle
. revendique est exclusive.

‘A un certain point de vue, on pourrait bien dire que la
compétence d’un Etat est: exclusive dans les limites tracées
par le droit international, ce terme, pris dans sons sens large,
comprenant à la fois le droit coutumier et le droit conven-
tionnel général ou particulier. Mais un examen attentif du
paragraphe 8 de l’article 15 démontre que ce n’est pas dans
ce sens qu’on y parle de compétence exclusive.

Les mots «compétence exclusive » semblent plutôt envi-
sager certaines matières qui, bien que pouvant toucher de très
près aux intérêts de plus d’un Etat, ne sont pas, en principe,
24
réglées par le droit international. En cé qui concerne ces ma-
tières, chaqué Etat est seul maître de ses décisions.

_ La question de savoir si une certaine matière rentre où ne
rentre pas dans le domaine exclusif d’un Etat est une question
' essentiellement relative: elle dépend du développement des

rapports internationaux. C’est ainsi que, dans l’état actuel
du droit international, les questions de nationalité sont, en
principe, dé. l'avis de la Cour, comprises dans ce domaine
réservé.

Aux fins du présent avis, il suffit de remarquer qu’il
se peut très bien que, dans une matière qui, comme celle
de la nationalité, n'est pas, en principe, réglée par le.
droit international, la liberté de l'Etat de disposer à son
gré soit néanmoins restreinte par des engagements qu'il
aurait près envers d’autres Etats. En ce cas; la compé-
tence de l'Etat, exclusive en principe, se trouve limitée :
par des règles de droit international. L'article 15, paragraphe
8, cesse alors d’être applicable au regard des Etats qui sont
en droit de se prévaloir desdites règles ; et le différend sur
la question de savoir si l'Etat a ou n’a pas le droit de prendre
certaines mesures, devient dans ces circonstances un différend
d'ordre international qui reste en dehors de la réserve formu-
lée dans ce paragraphe. Ecarter la compétence exclusive |
d'un Etat ne préjuge d’ailleurs aucunement la ‘décision
finale sut le droit que cet Etat aurait de prendre les mesures
efi question.

Si cette interprétation résulte des termes mêmes du
paragraphe 8 de l’article 15, elle est également, dans l’opinion
de la Cour, en harmonie avec l’ensemble de cet article.

L'article 15, en effet, établit le principe fondamental que
tout différend susceptible d'entraîner une rupture et qui n’est
pas sotimis à l'arbitrage en conformité de l’article 13, sera
porté devant le Conseil. Les réserves généralement admises
dans les traités d'arbitrage ne se retrouvent pas dans l’article.
25

En. raison de cette compétence si générale de la Société
des Nations, le Pacte contient une réserve expresse en faveur
de l'indépendance des Etats: c’est le paragraphe 8 de l’article
15. Sans cette réserve, il serait possible que les affaires inté-
rieures d’un Etat, dès qu’elles paraissent toucher aux intérêts
-d’un autre Etat, fussent portées devant le Conseil et fissent
l’objet de recommandations de la Société des Nations. Selon
le paragraphe 8, l'intérêt de la Société de pouvoir recomman-
der, en vue du maintien de la paix, toutes solutions qu’elle
- considère comme les plus équitables et les plus appropriées
à l'espèce doit, à un point déterminé, s'arrêter devant l’inté-
rêt également primordial de chaque Etat de conserver intacte:
son indépendance dans les affaires que le droit international

reconnaît comme étant de son domaine exclusif.

Mais il ne faut pas oublier que cette disposition du para-
graphe 8, suivant laquelle le Conseil se bornera éventuelle-
ment à constater la compétence exclusivè d’une des parties
d’après le droït international, apporte une exception aux
principes consacrés par les paragraphes précédents et que,
- dès lors, elle ne se prête à aucune interprétation extensive.

Cette considération a une importance spéciale quand il
: s’agit d’une matière que le droit international laisse, en
principe, à la compétence exclusive d’une des parties,
mais au sujet de laquelle l’autre partie invoque des engage-
ments d'ordre international qui, suivant elle, seraient de
nature à écarter, en l'espèce, cette compétence exclusive.
La France et la Grande-Bretagne diffèrent d’opinion sur
la mesure dans laquelle ces engagements internationaux
doivent être examinés pour répondre à la question sou-

mise à la Cour.

 

Il est constant — et cela a été reconnu par le Conseil dans
l'affaire des Iles d’Aland — que le simple fait, par un Etat,
de porter un différend devant la Société des Nations ne
suffit pas pour donner à ce différend un caractère internatio-
nal de ‘nature à le soustraire ainsi à I’ application du
paragraphe 8 de l’article 15.
26

Ti est également vrai que le seul fait que l’une des parties
invoque des engagements d’ordre international pour contes-
ter la compétence exclusive de l’autre partie ne suffit pas
pour écarter l’application du paragraphe 8. Mais dès que les
titres invoqués sont de nature à permettre la conclusion pro-
visoire qu’ils peuvent avoir une importance juridique pour
le différend soumis au Conseil, et que la question de savoir
si ii Etat est compétent pour prendre telle ou telle
mesure se trouve subordonnée à l’appréciation de la validité
et à l'interprétation de ces titres, la disposition du para-
graphe 8 de l’article 15 cesse d’être applicable et l’on
sort du domaine exclusif de l'Etat pour entrer dans le
domaine régi par le droit international.

Si l’on devait, pour répondre à une question de compé-

‘tence exclusive, soulevée en vertu du paragraphe 8, se

prononcer ‘au fond sur la valeur des titres invoqués par
les parties à ce sujet, cela ne serait guère conforme au
système établi par le Pacte en vue d’assurer le règlement
pacifique des différends internationaux.

En se basant sur les considérations qui précèdent, la Cour
estime, contrairement aux conclusions finales du Gouver-
nement français, qu’elle n’est appelée à examiner les argu-
ments et titres invoqués par les Gouvernement intéressés
que dans la mesure nécessaire à l’appréciation de la nature
du différend. S'il est évident que ces titres et arguments
ne peuvent élargir ni les termes de la requête adressée
à la Cour par le Conseil, ni la compétence que lé Conseil a
conférée à la. Cour par sa résolution, il est également clair
que la Cour doit les examiner pour se former une opinion
sur la nature du différend visé par ladite résolution et au
sujet duquel son avis est demandé.
27.
V.

Les . principaux arguments développés par les Parties.
à l'appui de leurs thèses respectives sont les suivants :

I.

A. Les décrets français concernent des personnes qui sont:
nées, non pas sur le territoire de la France même, mais sur le
territoire des Protectorats français de la Tunisie et de la
zone française du Maroc. Du moment qu’un Etat a com-
pétence pour promulguer une législation semblable pour son
territoire national, il reste à examiner s’il a la même com-
pétence pour un territoire protégé.

L’étendue des pouvoirs d’un Etat protecteur sur le terri-
toire de Etat protégé dépend, d’une part, des traités de pro-
tectorat entre l'Etat protecteur et l'Etat protégé, et, d’autre
part, des conditions dans lesquelles le protectorat a été re-
. connu par de tierces Puissances vis-à-vis desquelles on a l’in-
tention de se prévaloir des dispositions de ces traités. Malgré
les traits communs que présentent les protectorats de droit
international, ils possèdent des caractères juridiques indi-
viduels résultant des conditions particulières de leur genèse
et de leur degré de développement.

En l'espèce, la situation se trouve définie notamment par
les actes internationaux énumérés ci-après :

a) Pour là Tunisie: le Traité de Casr-Saïd du 12
mai 1881 entre la France et la Tunisie; le Traité entre les
mêmes Puissances, signé à La Marsa le 8 juin 1883; cor-
respondance entre les Chancelleries de France et de Gran-
de-Bretagne, 1881—1883 (Mémoire britannique, appen-
dice n° 6; Contre-mémoire français, page 77 et suiv. ;
Documents supplémentaires ‘déposés par le Gouverne-
ment. britannique. — Voir aussi les actes cités aux
numéros 2 et 3 ci-dessous).

b) Pour le Maroc: le Traité de Fez du 30 mars 1912
entre la France et le Maroc ; Déclaration anglo-française
concernant l'Egypte et le Maroc du 8 avril 1904 ; Note
de sir Edward Grey à M. Daeschner du 14 novembre 191I1I
- 28
. (Contre-mémoire français, page 139; Contre-mémoire
britannique, appendice n°.g); lettre de M, de Kiderlen-
Waechter, secrétaire d'État aux Affaires étrangères de
l'Empire allemand, à M. Jules Cambon, Ambassadeur de
la République française à Berlin, du 4 novembre 1911
(lue à l'audience. par l’Agent français). |

La question de savoir si la compétence exclusive que
l'Etat protecteur possède en matière de nationalité sur
son propre territoire s’étend au territoire de l’État protégé,
dépend d’un examen de l’ensemble de la situation telle
_qu’elle se présente du point de vue du droit international.
Donc, la question sort du cadre de la compétence exclusive
telle qu’elle se trouve définie ci-dessus. (Voir Partie IV.)

B. Le Gouvernement français a soutenu que la puissance
publique exercée par l'Etat protecteur, combinée avec la sou-
veraineté locale de l'Etat protégé, forme une souveraineté
complète équivalente à celle qui est à la base des rapports
internationaux, et que, dès lors, l’État protecteur et l’État
protégé peuvent, en vertu d’un accord entre eux, exercer en
territoire protégé et répartir entre eux toutes les compé-
tences que le droit international laisse aux États souverains
dans les limites de leur territoire national. Cette thèse a été
contestée par le Gouvernement britannique.

La Cour observe qu’en tout cas, il sera toujours nécessaire

_ de recourir au droit international pour décider quelle sera la

valeur d’un tel accord au regard des États tiers et que, par

conséquent, cette question sort de la compétence exclusive

Jaissée à l'Etat par le droit international, suivant la définition
ci-dessus. | |

2.

A. La Grande-Bretagne conteste que les décrets du 8 novem-
bre 1921 soient applicables aux sujets britanniques, en allé-
guant les traités qu’elle avait conclus avec les deux Etats
plus tard soumis au régime de protectorat (Traité entre la
29

Grande-Bretagne et le Maroc du 9 décembre 1856; Traité
entre la Grande-Bretagne et la Tunisie du 19 juillet 1875.)
En vertu de ces traités, les individus revendiqués comme
sujets britanniques jouiraient d’une sorte d’ex-territorialité
qui. serait incompatible avec la collation forcée d’une autre
nationalité.

D'après la thèse française, développée oralement devant la
Cour, ces traités, conclus pour une durée non déterminée
et. par conséquent perpétuels, seraient caducs en vertu du
principe connu sous le nom de la clausula rebus sic stantibus,
lPétablissement d’un régime juridique et judiciaire conforme
à la législation française ayant créé un nouvel état de choses
qui priverait le régime capitulaire de sa raison d’être.

Il n'est évidemment possible de se prononcer sur ce point
qu’en faisant appel aux principes du droit international.
relatifs à la durée de la validité des traités. Partant, ici encore,
la question né rentre pas dans la compétence exclusive que le
droit international laisse aux États, suivant la définition ci-des-
sus.

B. En ce qui concerne plus particulièrement la Tunisie, la
France. fait valoir qu’à la suite -de négociations qui ont eu
lieu entre les Gouvernements français et britannique, la Gran-
de-Bretagne a formellement renoncé à ses droits de juridic-
tion dans la Régence (note de Lord Granville à M. M. Tissot,
du 20 juin 1883; Mémoire britannique, appendice n° 6;
Contre-mémoire français, p. 82; Order in Council du 31 décem-
bre 1883) et que, par l’Arrangement anglo-français du 18
septembre 1897, elle a accepté une nouvelle base pour les rap-
ports de la France avec la Grande-Bretagne en Tunisie. Il
résulte des mémoires et contre-mémoires qu’une divergence
de vues existe entre les deux Gouvernements au sujet de la por-
tée des déclarations faites par la Grande-Bretagne à cet
égard, ainsi qu’au sujet de l'interprétation de l’Arrangement
de 4897: °~

L’appréciation de ces. points de vue différents nécessite,
par la nature même de la divergence, l’interprétation d’enga-.
30

gements internationaux. Selon le droit international, la
question ne rentre donc pas dans la compétence exclusive
d’un seul État, telle que cette compétence se trouve définie
ci-dessus. :

C.. Pour: ce qui est du Maroc, il est-constant que la Grande-
Bretagne y exerce encore la juridiction consulaire. La France
fait valoir que la Grande-Bretagne, en adhérant à la Conven-
tion franco-allemande du 4 novembre IOII concernant le
Maroc, a consenti à renoncer à ses droits capitulaires à par-
tir du moment où le nouveau régime judiciaire visé par la
-Convention aurait été introduit.

Le Gouvernement britannique oppose que la Convention
franco-allemande de 10I1r — à laquelle il n’aurait adhéré
qu'à la condition, non réalisée jusqu'ici, de l'internatio-
nalisation de la ville et du district de Tanger — n’est pas un
accord pour la suppression du régime capitulaire : en ce qui
concerne cette matière, les rapports entre la France et la Gran-
‘de-Bretagne seraient encore réglés par le deuxième des articles
secrets de la Déclaration anglo-française du 8 avril 1904
(Contre-mémoire britannique, appendice n° 7). | |

Done, pour le Maroc comme pour la Tunisie, on se trouve en
présence d’une contestation relative à l’interprétation d’en-
gagements internationaux. Le caractère international de la
situation juridique résulte non seulement de ce que les deux
Gouvernements intéressés interprètent d’une manière diffé-
rente les engagements pris, mais aussi de ce que, sur le terri-
toire du Protectorat français du Maroc, la Grande-Bretagne
exerce des droits capitulaires. A ce point de vue également,
la question ne rentre pas, selon le droit international, dans la
compétence exclusive d’un seul État, telle que cette _compé-
tence se trouve définie ci-dessus.

3.

La Grande-Bretagne, en dehors de toutes considérations
relatives au régime du protectorat et des capitulations en
‘Tunisie, se prévaut, en ce qui concerne ce pays, de la clause
de la nation la plus favorisée (Arrangement anglo-français
31

du 18 septembre 1897 et notes des 8 mars et 23 mai I919
entre les Gouvernements français ét britannique au sujet
dudit Arrangement. Voir Mémoire britannique, appendice |
n° 9; Contre-mémoire francais, page 64), pour réclamer le
bénéfice de l’article 13 de la Convention consulaire franco-
italienne du 28 septembre 1896. Cet article vise en termes
exprès la conservation de la nationalité de ressortissants
‘italiens en Tunisie. Or, la France conteste que la clause de
la nation la plus favorisée, invoquée par la Grande-Bretagne,
soit applicable en l'espèce, soit en raison de la portée
exclusivement économique de cetté clause, soit en raison du
caractère synallagmatique de la Convention franco-italienne.

‘Il suit de là que l’on se trouve en présence d’une question
qui, selon le droit international, ne rentre pas dans la -compé-
tence exclusive d’un seul Etat, telle qu’elle se trouve définie
ci-dessus. |

4

D'après le Gouvernément français, le paragraphe 2 de
l’article premier de lArrangement du 18 septembre 1897
devrait être interprété comme étant la reconnaissance for-
melle, de la part de la Grande-Bretagne, de la compétence
que la France aurait de légiférer, dans les mêmes conditions
qu’en France, sur la situation des personnes en Tunisie et en
particulier sur leur nationalité. Cette interprétation est con-
testée par le Gouvernement britannique. |

_ Puisque, même en admettant la thèse francaise, la question
de savoir si la France possède, à ce point de vue, la compé-
tence susdite dépendra encore, à l'égard de la Grande-
Bretagne, de l'interprétation de la clause de la nation la
plus favorisée, dont il a été parlé sous le numéro 3;
elle est, selon le droit international, en dehors de la com-
pétence exclusive, telle qu'elle a été définie ci-dessus.

La Cour, ne devant pas entrer dans le fond du différend, se
borne à relever les faits mentionnés sous les numéros I, 2,
3 et 4. Le one

Même considérés séparément, ces faits suffisent, selon
Yopinion de la Cour, à démontrer que ce différend porte sur
32
une question que le droit international ne laisse pas à la compé-

tence exclusive de la France, telle que cette compétence a
été définie ci-dessus.

‘ PAR CES MOTIFS:

La Cour Est D’AVIS que le différend visé par la résolu-
tion du Conseil de la Société des Nations du 4 octobre 1922
n'est pas, d'après le droit international, une affaire exclusivement
d'ordre intérieur (article 15, paragraphe 8, du Pacte) et donne,
par conséquent, à la question qui lui a été posée, une réponse
NÉGATIVE.

Le présent avis ayant été rédigé enffrangais et en anglais,
c’est le texte francais qui fera foi.

Fait au Palais de la Paix, à La Haye, le sept février mil neuf
cent vingt trois, en deux exemplaires, dont l’un restera déposé
aux archives de la Cour et dont l’autre sera transmis au Con-
seil de la Société des Nations. |

Le Président :
(Signé) LODER.

Le Greffier : .
(Signé) À. HAMMARSKJOLD.

M. le Juge Altamira a pris part aux délibérations au sujet
du présent Avis, mais a dû quitter La Haye avant la
rédaction finale.

(Paraphé) L.
